Per Curiam.

jThemotion foranew trial must bedenied. There was no material Variance between the note set out in the declaration, and the one produced in evidence. The signature of the defendant, by the abbreviation of Christ, for- Christopher, was proved to be the usual and ordinary way in which he signed hisnaine. According to the case, there is, in point of fact, no variance between the nisi prius record, and the copy of the deelation, as served off th'e defendant, even if such proof could have been admissible,: But this was 'not matter that could be inquired into Upon the trial The' judge at the circuit must be governed by the nisi prius record, and any variance,' if material, must be made the subject of an application to the court, and the verdict would, no doubt, be set aside, if the defendant was pee-' judiced by such variance. But no such variance appears to-exist in this case, according to the defendant’s own allegation.
New trial denied.'